UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-15327 CytRx Corporation (Exact name of Registrant as specified in its charter) Delaware 58-1642740 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11726 San Vicente Blvd., Suite 650 Los Angeles, CA (Address of principal executive offices) (Zip Code) (310) 826-5648 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act).Yes £No R Number of shares of CytRx Corporation common stock, $.001 par value, outstanding as of May 9, 2013: 30,517,370 shares exclusive of treasury shares. CYTRX CORPORATION FORM 10-Q TABLE OF CONTENTS Page PART I. — FINANCIAL INFORMATION Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3.Quantitative and Qualitative Disclosures About Market Risk 16 Item 4.Controls and Procedures 16 PART II. — OTHER INFORMATION Item 6.Exhibits 17 SIGNATURES 18 INDEX TO EXHIBITS 19 PART I — FINANCIAL INFORMATION Item 1. — Financial Statements CYTRX CORPORATION CONDENSED BALANCE SHEETS (Unaudited) March 31, 2013 December 31, 2012 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Receivables Interest receivable Investment in Mast Therapeutics, at market — Prepaid expenses and other current assets Total current assets Equipment and furnishings, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Warrant liabilities Total current liabilities Commitments and contingencies Stockholders’ equity Preferred Stock, $.01 par value, 5,000,000 shares authorized, including 25,000 shares of Series A Junior Participating Preferred Stock; no shares issued and outstanding — — Common stock, $.001 par value, 250,000,000 shares authorized;30,607,916shares issued and outstanding at March 31, 2013 and December 31, 2012 Additional paid-in capital Treasury stock, at cost (90,546 shares) ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed financial statements. 3 CYTRX CORPORATION CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Revenue: License revenue $
